Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 1 of 11 PageID: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  BRENDA CARMICHAEL, individually
  and on behalf of all others similarly                           Civil Case Number:
  situated,

                          Plaintiff,                       CLASS ACTION COMPLAINT


                        -
                     against-
  CONVERGENT OUTSOURCING, INC.,

                          Defendant.




       Plaintiff, BRENDA CARMICHAEL (hereinafter, “Plaintiff”), a New Jersey resident,

brings this Class Action Complaint by and through the undersigned attorneys against Defendant

CONVERGENT OUTSOURCING, INC. (hereinafter, “Defendant”) individually and on behalf of

all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based

upon information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff’s personal knowledge.


                     INTRODUCTION/PRELIMINARY STATEMENT

   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

       abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

       § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

       contribute to the number of personal bankruptcies, to material instability, to the loss of

       jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

       . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 2 of 11 PageID: 2




     does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

     §§ 1692(b) & (c).

  2. Congress explained that the purpose of the Act was not only to eliminate abusive debt

     collection practices, but also to “insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

     determining that the existing consumer protection laws were inadequate, id. § 1692(b),

     Congress gave consumers a private cause of action against debt collectors who fail to

     comply with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

  3. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

     et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

     the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

  4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                 NATURE OF THE ACTION

  5. Plaintiff brings this action on behalf of a class of New Jersey consumers under § 1692 et

     seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act (“FDCPA”).

  6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                            PARTIES

  7. Plaintiff is a natural person and a resident of the State of New Jersey, Monmouth County,

     and is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

  8. Defendant is a collection agency with its principal office located at a and its registered

     agent located at 800 SW 39th Street, Suite 100, Renton, Washington 98057.
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 3 of 11 PageID: 3




  9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

     facsimile in a business the principal purpose of which is the collection of debts, or that

     regularly collects or attempts to collect debts alleged to be due another.

  10. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).


                                  ALLEGATIONS OF FACT

  11. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered above herein with the same force and effect as if the same were set forth at length

     herein.

  12. Some time prior to August 20, 2020, an obligation was allegedly incurred to T-Mobile

     USA (“CREDITOR”).

  13. The T-Mobile USA obligation arose out of a consumer transaction in which money,

     property, insurance or services, which are the subject of the transaction, are primarily for

     personal or family medical purposes.

  14. The alleged T-Mobile USA obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

  15. T-Mobile USA is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

  16. At some point, T-Mobile USA or a purchaser, assignee, or subsequent creditor sold the

     debt to the Defendant.

  17. Defendant then decided to contact Plaintiff about the debt via written correspondence in an

     attempt to collect the alleged debt.

  18. However, rather than preparing and mailing a collection letter on its own, Defendant sent

     information regarding Plaintiff and the Debt to a commercial mail house (“mail house”).

  19. Upon information and belief, the name of the mail house was Compumail, with its

     headquarters in Southington, Connecticut.
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 4 of 11 PageID: 4




  20. Defendant disclosed to the mail house:

         a. Plaintiff status as a debtor;

         b. the fact that Plaintiff allegedly owed $516.22 to T-Mobile USA; and

         c. other highly personal pieces of information.


  21. The mail house then populated some or all of this information into a pre-written template,

     printed, and prepared the letter for mailing to Plaintiff’s residence in Pennsylvania.

  22. The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying of

     information regarding a debt directly or indirectly to any person through any medium.”

  23. The sending of an electronic file containing information about Plaintiff’s purported debt to

     a mail house is therefore a communication.

  24. Defendant’s communication to the mail house was in connection with the collection of a

     Debt since it involved disclosure of the Debt to a third-party with the objective being

     communication with, and motivation of, the consumer to pay the alleged Debt.

  25. Plaintiff never consented to having her personal and confidential information, concerning

     the Debt or otherwise, shared with anyone else.

  26. In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. § 1692c(b):

             “Except as provided in section 1692b of this title, without the prior consent
             of the consumer given directly to the debt collector, or the express
             permission of a court of competent jurisdiction, or as reasonably necessary
             to effectuate a post judgment judicial remedy, a debt collector may not
             communicate, in connection with the collection of any debt, with any person
             other than the consumer, his attorney, a consumer reporting agency if
             otherwise permitted by law, the creditor, the attorney of the creditor, or the
             attorney of the debt collector.” (emphasis added).

  27. The mail house used by Defendant as part of its debt collection effort against Plaintiff does

     not fall within any permitted exception provided for in 15 U.S.C. § 1692c(b).
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 5 of 11 PageID: 5




  28. Due to Defendant’s communication to this mail house, information about Plaintiff -

     including his name, the amount allegedly owed, and Plaintiff’s home address - are all

     within the possession of an unauthorized third-party.

  29. If a debt collector “conveys information regarding the debt to a third party - informs the

     third party that the debt exists or provides information about the details of the debt - then

     the debtor may well be harmed by the spread of this information.” Brown v. Van Ru Credit

     Corp., 804 F.3d 740, 743 (6th Cir. 2015).

  30. Defendant unlawfully communicates with the unauthorized third-party mail house solely

     for the purpose of streamlining its generation of profits without regard to the propriety and

     privacy of the information which it discloses to such third-party.

  31. In its reckless pursuit of a business advantage, Defendant disregarded the known, negative

     effect that disclosing sensitive information to an unauthorized third-party has on

     consumers.

  32. The August 20, 2020 collection letter stated, in part:

                             “Reduce Balance Amount: $206.49
                                          Amount Owed:       $516.22
                                          Total Balance:     $516.22”

  33. The Letter further stated, in part:

             “In order to cease collection activity, we have been authorized to accept payment

     of 40% of the total balance, which is $206.49…Once the amount has been paid, the

     account, with the remaining balance, will be returned to T-Mobile USA.”

  34. Plaintiff, as would any least sophisticated consumer, read the above language and was left

     confused as to the amount of the debt.

  35. Plaintiff, as would any least sophisticated consumer, was left further confused as to what
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 6 of 11 PageID: 6




     consequences, if any, there would be should she pay the “reduced balance”; as the letter

     appeared to be offering her a “reduced balance opportunity” wherein after payment was

     made, the “remaining balance” would be returned to T-Mobile USA.

  36. Pursuant to §1692e of the FDCPA, a debt collector may not use any false, deceptive, or

     misleading representation or means in collection with the collection of any debt.

  37. Defendant’s collection letter was intentionally misleading and deceptive.

  38. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed. Plaintiff

     was harmed by being subjected to abusive collection practices, from which she had a

     substantive right to be free, by having her privacy invaded, by having her private and

     protected information shared and disseminated with unauthorized parties, and by being

     subjected to the increased material risk of financial harm that Congress intended to prevent

     by enacting the FDCPA – to wit, that Plaintiff, influenced by misleading information,

     would make decisions that she may not have had she been given only truthful information.

  39. Defendant’s actions as described herein are part of a pattern and practice used to collect

     consumer debts.

                                     CLASS ALLEGATIONS

  40. Plaintiff brings this claim on behalf of the following classes, pursuant to Fed. R. Civ. P.

     23(a) and 23(b)(3).

  41. Class A consists of (a) all individuals in the State of New Jersey (b) whose information

     was shared by Defendant to its mail house (c) in connection with a debt purportedly whose

     original creditor was T-Mobile USA, (d) during the one-year period preceding the filing of

     the Complaint in this action.

  42. Class B consists of (a) all individuals in the State of New Jersey (b) who received a
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 7 of 11 PageID: 7




     collection letter from Defendant (c) in connection with a debt purportedly whose original

     creditor was T-Mobile USA, (d) which offers a “reduced balance opportunity” and states

     that a remaining balance will be returned to T-Mobile USA (e) during the one-year period

     preceding the filing of the Complaint in this action.

  43. The identities of all class members are readily ascertainable from the records of Defendant

     and those companies and entities on whose behalf they attempt to collect debts.

  44. Excluded from the Plaintiff Classes are the Defendant and all officers, members, partners,

     managers, directors, and employees of the Defendant and their respective immediate

     families, and legal counsel for all parties to this action and all members of their immediate

     families.

  45. There are questions of law and fact common to the Plaintiff Classes, which common issues

     predominate over any issues involving only individual class members. The principal issue

     is whether the Defendant’s practice, of sharing debtor’s personal and protected information

     with its mail house, violates 15 U.S.C. §§ 1692c and 1692f.

  46. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

     and legal theories.

  47. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Classes defined

     in this complaint. The Plaintiff has retained counsel with experience in handling consumer

     lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor Plaintiff’s

     attorneys have any interests, which might cause them not to vigorously pursue this action.

  48. This action has been brought, and may properly be maintained, as a class action pursuant

     to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

     defined community interest in the litigation:
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 8 of 11 PageID: 8




     (a)   Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

           the Plaintiff Classes defined above is so numerous that joinder of all members

           would be impractical.

     (b)   Common Questions Predominate: Common questions of law and fact exist as to

           all members of the Plaintiff Classes and those questions predominate over any

           questions or issues involving only individual class members. The principal issue is

           whether the Defendant’s practice, of sharing debtor’s personal and protected

           information with its mail house, violates 15 U.S.C. §§ 1692c and 1692f.

     (c)   Typicality: The Plaintiff’s claims are typical of the claims of the class members.

           The Plaintiff and all members of the Plaintiff Classes have claims arising out of the

           Defendant’s common uniform course of conduct complained of herein.

     (d)   Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

           members insofar as Plaintiff has no interests that are averse to the absent class

           members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

           has also retained counsel experienced in handling consumer lawsuits, complex

           legal issues, and class actions. Neither the Plaintiff nor Plaintiff’s counsel have any

           interests which might cause them not to vigorously pursue the instant class action

           lawsuit.

     (e)   Superiority: A class action is superior to the other available means for the fair and

           efficient adjudication of this controversy because individual joinder of all members

           would be impracticable. Class action treatment will permit a large number of

           similarly situated persons to prosecute their common claims in a single forum

           efficiently and without unnecessary duplication of effort and expense that
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 9 of 11 PageID: 9




             individual actions would engender.

  49. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

     appropriate in that the questions of law and fact common to members of the Plaintiff Class

     predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the

     controversy.

  50. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

     of class certification motion, seek to certify a class(es) only as to particular issues pursuant

     to Fed. R. Civ. P. 23(c)(4).

                                           COUNT I

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692c et seq.

  51. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

     herein with the same force and effect as if the same were set forth at length herein.

  52. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

     various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692c.

  53. Pursuant to Section 15 U.S.C. §1692c of the FDCPA:

     “Except as provided in section 1692b of this title, without the prior consent of the
     consumer given directly to the debt collector, or the express permission of a court
     of competent jurisdiction, or as reasonably necessary to effectuate a post judgment
     judicial remedy, a debt collector may not communicate, in connection with the
     collection of any debt, with any person other than the consumer, his attorney, a
     consumer reporting agency if otherwise permitted by law, the creditor, the attorney
     of the creditor, or the attorney of the debt collector.” (emphasis added).


  54. The Defendant violated said provision by conveying Plaintiff’s information to its mail

     house in connection with the collection of Plaintiff’s debt, in violation of 15 U.S.C. §1692c.
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 10 of 11 PageID: 10




   55. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

      violated Section 1692c et seq. of the FDCPA, statutory damages, costs and attorneys’ fees.

                                               COUNT II

               VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692e et seq.

   56. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

      herein with the same force and effect as if the same were set forth at length herein.

   57. Pursuant to Section 15 U.S.C. §1692e of the FDCPA, a debt collector may not use any

      false, deceptive, or misleading representation or means in connection with the collection

      of any debt.

   58. The Defendant violated said provision by:

           •    falsely representing the amount of the debt in violation of §1692e(2);

           •    using false, deceptive and misleading representations in connection with the

                collection of a debt in violation of 15 U.S.C. §1692e(10).

   59. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

      violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

      attorneys’ fees.

                                           COUNT III

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692f et seq.

   60. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

      herein with the same force and effect as if the same were set forth at length herein.

   61. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

      various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
Case 3:21-cv-10514-MAS-ZNQ Document 1 Filed 04/30/21 Page 11 of 11 PageID: 11




   62. Defendant violated 15 U.S.C. § 1692f by using unfair means in connection with the

       collection a debt, to wit, knowingly disclosing sensitive information about Plaintiff’s debt

       to third parties not expressly authorized under the FDCPA.

   63. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

       violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

       attorneys’ fees.



                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              (a)       Awarding Plaintiff and the Class statutory damages;

              (b)       Awarding Plaintiff and the Class costs of this Action, including reasonable

attorneys’ fees and expenses;

              (c)       Awarding pre-judgment interest and post-judgment interest; and

              (d)       Awarding Plaintiff and the Class such other and further relief as this Court

              may deem just and proper.

Dated: April 30, 2021



                                              /s/ Ari H. Marcus___
                                              Ari H. Marcus, Esq.
                                              MARCUS & ZELMAN, LLC
                                              701 Cookman Avenue, Suite 300
                                              Asbury Park, New Jersey 07712
                                              (732) 695-3282 telephone
                                              (732) 298-6256 facsimile
                                              ari@marcuszelman.com
                                              Attorneys for Plaintiff
